DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicants’ amendment and response of 6/10/2021 are acknowledged. Claims 11-14, 21, 22 and 25-31 have been canceled. New claims 33-43 have been added. 

Status of Claims
3.      . Claims 15 -20 and 32-43 are pending. By amendment of 6/10/2021 are acknowledged. Claims 11-14, 21, 22 and 25-31 have been canceled. New claims 33-43 have been added.  Claims 1-10 and 23-24 have been canceled by a previous amendment. 

Drawings
4.    The drawings submitted by the applicant dated 11/27/2018 have been accepted by the examiner.

Specific deficiency –Sequence compliance
5.     Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See page 23 Table 2. Appropriate correction are required.

Election/Restrictions
6.     Applicants’ election without traverse of 6/10/2021 is acknowledged. Applicants elected group II (claims 15-20 and 32-43) drawn to an in-vivo method for selecting lactic acid bacteria. Claims 15 -20 and 32-43 are consideration. 

Claim Rejections - 35 USC § 112
7.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification paragraph 0052 is incomplete deposit information for the deposit of DSM 17938; it is not clear that strains possessing the identical properties of DSM 17938 can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the DSM 17938, a suitable deposit for patent purposes, evidence of public availability of the DSM 17938 strains or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
		(d) the deposits will be replaced if they should become nonviable or non-replicable.
		In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:

	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 112
9.       The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.     Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 is indefinite because the matter for which protection is sought is not clearly defined. The claim attempts to define the subject-matter in terms of the result to be achieved "..strain capable of stimulating inosine production.." as recited by claim 16 or "...screening a bacterial strain for its ability to stimulate inosine production..." as recited by claim 15 which merely amounts to a statement of the underlying problem, without providing the steps necessary for achieving this result. Therefore appropriate claim language reciting the specific method steps should be recited. 


Claim Rejections - 35 USC § 103
11.         The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.     Claims  15-20 and  32-43 are rejected under 35 U.S.C. 103 as being un-patentable over Ledesma-Amaro et al. (Microbial Cell Factories (2015) 14:58) in view of 
Yuying et al. (Am J. physiol Gastrointest Liver Physiol.  March 15 2012, 302(6). Art of record search report). 
The claims are drawn to: An in vivo method for selecting a lactic acid bacterial strain capable of stimulating inosine production, wherein said method comprises screening a bacterial strain for its ability to stimulate inosine production in vivo, and selecting a strain which has the ability to stimulate inosine production in vivo.  
     Ledesma-Amaro et al. teach that Inosine and guanosine monophosphate nucleotides are convenient sources of the umami flavor, with attributed beneficial health effects that have renewed commercial interest in nucleotide fermentations. Accordingly, several bacterial strains that excrete high levels of inosine and guanosine nucleosides are currently used in the food industry for this purpose (see abstract).  Ledesma-Amaro 
            Ledesma-Amaro et al. teach that Several bacterial strains that overproduce nucleotides at industrial level have been developed by random mutagenesis and/or rational genetic modifications in Bacillus subtilis, Bacillus amyloliquefaciens, Corynebacterium glutamicum, Corynebacterium ammoniagenes and Escherichia coli. [To date, metabolic engineering approaches to these bacteria have targeted: i) central metabolism ii) the de novo purine biosynthetic pathway 3) the salvage purine pathway 4) regulator genes and 5) nucleotide and nucleoside transporters (see page 2). Ledesma-Amaro et al. does teach measuring concentration of inosine in samples (see fig 3).   Ledesma-Amaro et al. does not teach Lactobacillus or lactic acid bacteria. 
     Yuying et al. an in vivo method for selecting a lactic acid bacterial strain wherein said method comprises screening a bacterial strain, a)  administering a bacterial strain to an experimental mouse model; b)    obtaining samples from said mouse model; c)    testing  the sample; and d)    selecting a bacterial strain ( see material and method and animal model experimental design). Yuying et al. select Lactobacillus Reuteri DSM17938 and ATCC PTA 4659 combined with formula , feed Sprague Dawley rat pups  in vivo via oral route, and collect samples from rats ileum for testing. Yuying et al. disclose that oral (in vivo) feeding of Lactobacillus Reuteri DSM17938 and ATCC PTA 4659 reduces necrotizing enterocolitis (NEC) which is a leading gastrointestinal cause of disease. Lactobacillus Reuteri  is a probiotic that inhibits enteric infections, modulate the immune system and maybe beneficial to prevent NEC   and the authors come to the conclusion that the bacillus strain and Lactobacillus Reuteri  should be considered as a promising therapy for many conditions.  Therefore and in the light of the available prior art the production of inosine by the claimed bacterial strains is considered as being an inherent property of said bacterial strains potential treatment for humans NEC and other inflammatory diseases. Hence, the mouse model and the strain in prior art  are identical to the ones mentioned in the present application, In the light of the available prior art the 
      Yuying et al. disclose limitations claim of claim 35 (see tissue harvest). As to limitations of claim 17 systemic sample and claim 42 freeze-drying these are considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention. 
 It would have been obvious to one of ordinary skill in the art that to test or screen different species of bacteria for stimulation or overproduction of inosine as taught by  Ledesma-Amaro et al. because the reference teach that inosine has nutritional and pharmaceutical properties. Moreover, inosine has beneficial health effects, related to their antioxidant, neuroprotective, cardiotonic and immunomodulatory properties Yuying et al. disclose that Lactobacillus Reuteri is a probiotic that inhibits enteric infections, modulate the immune system and maybe beneficial to prevent NEC.
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and exchange bacterial species, which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

  Conclusion
13.   No claims are allowed.
14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JANA A HINES/Primary Examiner, Art Unit 1645